Case 5:18-cr-00258-EJD Document 442-1 Filed 07/10/20 Page 1 of 4
A06 sxisn ssojzadsuyeysod

« SysiBojoujed jou, eam sauonNoesd MOMS UL . Sqe| uedueWYy ebye] 0} Jed uo auam synseu
PS}edIpul, pejueseid souesey| yep ey] “suoye;nGes Aq panoidde sem souessy| pewnsse
UOSJBUUTT , WEY} Percidde evey jsnw Aouebe awos os ‘suaasBjejy ul, SEM SOURJEU] MeUy
uosJeuul ,, Ssuoie;nBeu je yew, pey Ay) powlejo pue eyep juesaud pip sOUueJey| ‘sjueqed

JO} ONSs! UB SEM ,BIGOYd-aj/peeu, esnedaq sAljeJe sem paquosep Key} ABojouyse} yonsueBuy
24} ‘yseodde pip souesey | Udy) , JOAS, SeyIWLWOD JONpOd ey) .yoeOJdde [},upIP] sqe7,

‘eonoeud ul) Buisn esojeq Sw] ewWOS JO} JeyJeEW 9y} UO USeq sey JONpoOd

2 [UN PEM O} SI BUaJaJa/d S,UOSJBUUTT ,"aAIsuedxe pue peyajod sAemje, ase sjonpoid

MON “SUOIEDIPSW Mau BJe SUOHE}UESeJd 4} JO .j0] 7, , EJEP 8eS 0} pseu OM ‘s}sI]UeIDS

aue [SsauoNeJd ey] am, asneoeq ejep jusseid 0} SIOPUSA peyse saT}IWWOD yOnpolg

@UL ‘OOD se Ayoedes siy Ul SayIWWOD JONPOJg OY} UO UI Jes UOSJOUUTT , JUSBbIJO}U! AUSA,
QJOM SJOUOI}OeId BY] “s91}9e/d Sy} UI Pasn eq Pinoys s}onpoJd meu eu} JeuJeUM sueULed

24} 0} UOHEPUsWWODaJ B SYEW PUe JONPOJd ey} MAIASI PINOM YdIYM ‘sazWWOD JOnpoOg

84} 0} pawejes 8q pjnom Aeu) ‘siopusn Aq payoeodde ejam sueuonioesd ay} Usp, “eayIWUWOD
84} UO sAe}USSesdes e pey dnos6 ay} UI soyjo YORI “oIUI|D ey} Aq pasn aq 0} SeolAep

pue s6rup mau Jo} sjesodoid Bujexsew Maines PjNnom YoIUM sePIWWOD JONpog e PeYy OMOS

‘(,OMOS,,) UED s,uswo/y Auesodwaju0D Jsemuynos ‘dnos6 eonoesd s,uossouUr] payseosdde
Keay) ueym ABojouyse} soueseu jo jeedde ay} jo wed sem Buse} poojq yonsue6Bul4

“OMOS 40 SBd1YO B84} Gue B04] (OOD) Je0LWO Bunesedo jeiyD au}
Se UO peAejs oY ‘OUWI} JEU} JOU “9LOZ |I]UN OIuUI}9 siy yo JeueY Buibeuey ou) sem UOSJEUUT]

"sIPABOS YS Aq AjsnolAeid pameiueju!l Ueeq pey UOSJeUU]

‘uOHeWWOUI Buimojjo} ey} papiAold UOsJeUUr]

‘MalAJa}U! 84y} BuUNG “MelJajU! By} JO UONDE}|O9e1 JUBPUedepuU! AW pUe sejoU pjely AW

Yyjog UO paseg Ss! MaIAJa}U] JO WNPUBJOWSyy Buimoyjo} eu “Mei/ejU! 84} jo Wed BuuNp yueseid
SEM SIPABDS e610e5 juaby jeldeds jesaued sojedsuj jo Soyo UOHeAsIUIWpY Brug pue poo
‘Buyse} poojg souesey) Yim aouaedxe siy BuipseBes ‘gy ‘uosJeuUlT eAe}S pameiuequ! | pue
‘oNsSog UYyor AswWoYY ’S’f jJUesIssy ‘yoRs7] Peqoy Aewoyy 'S'f Jue\sissy ‘61L0Z ‘EL aunt UO

 

JOSIPON MouyVeyy so}Oedsy |e}s0q

onsog uYor YSN
yore] yeqoy ySNv AG GAMAIANSLNI
LSW Wed 02:1-S1:Z1 MAIAYALNI JO SWIL
6L/PL/90 > MSIAMBLNI JO SVG
Pee =| ainuaini so 30v0d
QW uosseuury anes > GaM3IANALNI NOSY3d

MAIAYALNI AIO WNGQNVYOWSAW
JOISSS NOMLISASNT TWISOd SALVIS OSLINT

 

 
Case 5:18-cr-00258-EJD Document 442-1 Filed 07/10/20 Page 2 of 4

‘soinueubaud o1d0}99 aAjOssip 0} paquoseid Bnup Adesoyzoueuo

es! (XLIN paleo ose) ajexeujoujey “Uyeep Jo ‘aqn) ay} Buiso] ‘Bulpealq easneo ues AoueuBbaid
yonjs Y “yonjs 386 0} Aoueubeld ey} asneo ued YoIyM ‘eqn} au} 0} Bulueos asneo elpAWwejuo

pue eeyuouo6 esneceg jjnsei ued seloueuBbeud jeqn, ‘}eulwopqe Jo eqn] eq ued se1loueUuBaid
didojoR ‘seloueuBaid (oldojoa) sniajn au} epis}no (Zz Jo (sebelweosiw) seiqeg Buiso| (1

@AJBSO 0} Pasn ale §}S8} HOH esloeid sO] “OZ 4J9AO S] [AAS] NOH Bu} JI JS9} SAIISOd e pue ‘Oz
UB} SSO} S! [SAB] NOH Sy} J! JSe} ealyeBHou e ul Bunjnsel Uesaid s] NOH JEeyJEyM SOUILUJa]Ep }Se}
eulin AoueuBaid ¥ “sjeAe] NOH Bulseesoul-Ajjenuljuoo moys sheme saioueuBbeid eigen ‘sjuayed
UBsEMjSq SELIBA SNjeA aynjosqe ey) yBnouyy “sunoy gy AJeAe Sejqnop NOH ‘Uses 0} INO) syeom
WOl4 “QOH seonpoid Apog ey} ‘sjuejdu! oAIqud au} sou ‘s}uejduu! pue seyesBiWW y ‘gz Aep
punoly “eqn} ay} ul sind90 AoueuBeud ‘gz-7), sAep wos “e[nJoy| B paleo si OAIqWA {[89-9) V7

“Joyoop & Wo Jeay 0} ,6uruayyBiy Aaa Jo Bunjuy} Alda
ae jJueuheid aie noA,, Spsom ay] “Sol}E}sqo BulApnjs syuapises yoes} pijnom nod Buryyewos
S| JEU} $}S2} NOH JO SoueLOdUU! 9u} JO} UOeUe|dxe |neMmod AJSA e S| BJ9U} ples UOSJOUUIT

« 8qe| [UMoUy-A]]/euoHeu |e 0} peuediuod, }! pres soueseU) yeu} payjeoe
ay ‘peroidde vq sem juewdinbs Buyjse} souesay | WIy plo} SeAl}e]USsseided soUeIEU | JI payse
USUAA ‘PpeAoidde Yq eq 0} pey SadIASp jeo|pew jeu} soUaLIedxe UMO SIL WO) MEU} UOSJEUU!T

“Buoshyg Je $}s9} ge] s}] UeJ SOUeIaY | PSASI|eq 9Y OS ‘SEM SOIJO SOUBIOU |

2u} Ul WOO) Arejalidoid ou} iq Moy Mau Oy pue ‘sHulpying aijUe paidnoso sqe] jeolpew yyBnou}
ay ‘Huoshyg 0} JueM sajdwes souesay | Persljeq UOSISUULT ,,S}S9} 9} SUN Jeu} JUaLUdINbe
Aseyaiidod jsnf, peurejuod woos ay} pjo} sem ay pue ‘AousHiewe ue e}eel0 pinoo wool

94} Ul BulujoU Jey} SoueINsse pa}UeM UOSIOUUI “SdJO SOUBJOY | BY} UIUJIM LOO, Jeu} }daoxe
‘seioueBiewe Buuinp Buipying eu} ul Joop Aue uedo 0} Aey Ja}sew e pey uosJouury ,“Arejeiidoid
AJen, SEM ples }1 UOIUM ,jJUsUdINba, $s}! JO} Wood jeloeds, e pesinbau I ples soueseu | yng

‘g0eds ay} 0} epeW SOUBJEY | SUO!}eJedeld SY} Jo aieme sem UOSJeUUT ‘VeBeueW Auedoid sy

“SOUBJOU | YJIM JORIJUOD B ABU

JOU PID OMOS ‘JEASMO} ‘sesiwad UO S}s S98} SOUBIOY | © UUM Sd1JO JBOIPSWW JS. BY} oq PINOM
SIO JY} JEU] OAAOS Plo} pue ‘sireysumop Bulpjing ey} ul eoeds peyuei souesey ‘payeoo| sem
IUI[D BY} YOIYM ul Bulpjing au} Jo JeBeuew Apedoid ey} ose sem UOSJBUUTT] ‘OAADS JO OOD SV

« DANN

8} Ul SUIDIPewW s,jJeU} pessonb [eu] os ‘suoydpews [siy] Aq pezewe Ayeud, sem ‘puey Jaujo
84} UO ‘ples UOSIJBUU!] “8NJ} eq 0} poob 00} aJeM SLUIE}O SOUeJAU] JEU} PSAsIjeq ay JoSdsouj}el
Ul pue ,, * © “9NJ} aq 0} pooh 00} spunos }! JI, LUIY pjo} JeyyeEJpUeIB siy payjeoes UOSJaUUTT

‘BuIpIng OMOS SY} U! UO!}B90] 84}
JO SOUSIUSAUOD 8} pUue ‘AeUOLU JO asnedaq SOUBIOY | ASN O} BSOUO sjUaHeg persijeq UOSJSUUTT

« }Sl[ JNO SI Q1aH “yoNSeBuy si BulujAIeAs, UosJeUUr] Pio} seAle}Ueseidal
soueIay| “WeuU} Bulejes ueBeq OAADS Jee s}uaied Wo.) SMeIp UISA pPIp SOUBIOY
yey} pauses] AjUo UosJeUUIT ‘SMeJp UIeA Bulsn ynoge ye} Jou pip Uoe}Ueseid soueley] SUL

"SQe] JOY}O SU] JO JSOD OU} JEU Sem ‘ajdLUeXS JO} ‘}o19]Se]OYO 's}Se} 10] palayo soueJaU | $}SO0O
eu} Je passed! sem UOSJOUUIT “A}JUNWLUOD JeoIPal ey} UI ,AWeJp Big, e sem nua Buse} eu

"PIP } YoIuM ‘SouBLeYL BSN OAADS Jeu} pepuewWwodes
pue siouyed dy} 0} souesoy) JyBnoig sayIWWOD Jonpold 9u} ‘UOeJUeseld oy) Jey ‘sBnup
Buryenjens uo paures} aie Aeul “souesey_| o>!| qe] © JO eYEp OU} UO peulel] jou, elem AsuUy
Case 5:18-cr-00258-EJD Document 442-1 Filed 07/10/20 Page 3 of 4

‘UdISIDSP SOMOS
jnoge souesey | yy uayods evey Aew eupny jYyGnou} uosieuUl] ‘eBeuew AyedoJd au} se Wau}
UUM JOR]UOD Ul Sem ey YBnouje ‘Hulse} Jey} Bsn 0} JOU LOISIDBP S,OMADS Inoge seannejuesedel

soueJey| 0} Buryeeds |}e9e1 Jou ssop UOSJE@UUT] “S}S9} Ge] J@YJO JO} SOUBJOU aSN 0} JAUJBUM
SPl9Sp 0} PEY OMAOS ‘S}S2} NOH JOj SOUBJeUL 0} SjuaHed Huljejei dojs 0} Bulpioap eyy

« SJUS}Ed O} SIU} OP 0} Hulob jou o,9m, ples OANOS

« WOO 34} Ul ajdoed Joluas, yy ‘Apnis apis Aq apis souesJaU | 2} JO s}jnsel ay} Buimelvel
UBYAA "SJB9K SAI} 0} BOI4} HEM 0} ING ,ABojouYos} Mau UO dwn, 0} }0U si0}o0p meu yYBNe}
skemje pey UOssUUl] “Aj|iqel|o1 S}i SAO 0} Au} 0} pajonpuod souesey| Apnys ey} ym swe|qold
MeS Sy pue ‘Olul} JO polled Yous e UI SOUBJAU] YIM SlUa|goJd eeu} pey ing ‘swejqoid Aue
JNOYWM Sge7 JSENH BJOUOS YIM ,SodUaledxe Jo sueef, peu UOSJEUUIT , WO 94} 3Ssed 306 31 Moy
89S JOU PjNOD,, UOSJEUUI] “SedIAas Ss}! Hulsn pUaLUWODe 0} YBnous |}am pawWJoLed soueJey |
MOYS }OU pip Byep ay} Jey} Sem UOlUIdO S,UOSJeUUl] ‘Apny}s 84} pajejdwoo souBJeUL Jey

‘Apnys ay} Jo Wed se smep uldA Buisn sqe] Jeyjo su} pue sajdwes yousvebuy

Buiye} SOUBIBY | JO ,MOLJJOM BU} JNOGe pasapUOM, LOSJeUUTT ‘ewI} OUI TY ‘dNyy eweu

84} 8ZIUB099e/ Jou pip UOsJeUUIT pue ,ezis ajdwes |/ews e Ajjeol, sem Apnys SUL ,,"OM} JOUIO Oy}
UBU} SJOUW JNO poo}s, souBJSY | jng ,,jUeDIUBIs Ajjeosijejs eq 0} avey, pjnom eyep Apnjs eu

“wiy mes Adu} asojeq punose.yjn Aq ajqejosjep auem

seioueuBeid asoym sjuaijed jo asneoeq Sse] alwuos, aqhew ‘s}se} NOH 000'S Aiqeqoid peepso
pue ‘selisljap 000‘E Aje}ewixosdde pepusye pey ‘soueiey asoyeg siee QO} Inoge JO} s}s9e}
SOH Buisn ueeq pey eH ‘NAD-gO ue se souaiiedxea jo sueek LE pey UOSJEUUT] ‘ewUI} BU] TW

« SUBIOIUIID OZ Jo dnos6 e se

SOUSLSAX9 9AI}99]|09 [119U}] Spis}no ‘Hulaas 0} pasn aiem [Aut] JEYM Spis}no SMOJY} PJM, a19M
Huljse} SOUBJOY] YIM psousLedxe Asay} SWajqoiJd ay} ‘YeASMO} ‘BO}IWWOD Jonpold ey} peysn}
uosJeuury “Apnjs ay} jnoge soueJeU] U}IM SUOISSNOSIp ou} [Je pe|jpuey pue espNy pepnjoul
SOPIWWOD JONPOd OMOS SUL “SoueYo & }! SAIH 0} poyUEM Ady} JUBIUSAUOD pue deayd os

SEM SOUBISY] JN ‘alojeq yey} oy!| BulujAue eUuOp JeAdU peY soljoeid SY “SOUBJEY| 0} s}Uelyed
BuLUaje) ONU!JUOD 0} JOYJEYM eploep 0} sqe| Jey}O YIM Apnis apis Aq apis e OP Oo} pepioep
OMOS *S}S®8} NOH s|qeuolsenb Jayjo omy yim Buyjeeu Japiaoid & ye dn ewes s}jnseu JeyIWIS

“Auowetu Bulyesdn ue yons pey eys eiaym soejd awes 9} 0} WUN}e/ O} JUBM OU pip ysni

Aiqeqo.d ib yey} peulejdxe uosJeuury jng ,ewW sejey ays, UosseuUlT plo} ‘uelolsAyd Aueuiid

‘elpny dNq ‘ulebe jueubaid ewedag J98}e) ys UBYM IIUIJO SLES BU} O} WIN}SJ JOU PIP

eus ‘AoueuBbeid yey} wo. Aqeg e& 0} unig eneb fll pue ‘snosuolie SBM jjnsed au_L ‘nse

2uy} Aq pessaujsip sem pue Buljs8} NOH JO soueolsIUBIs ou} Jo aueme se “soBewseosiw
JEJOASS JOYE S|SAB| NOH ul doip & pamoys jeu} }S9} SOURIS & PSAls—oe. ‘ase S,

a oro SOUBJOY | LUO} S}INSOJ S98} NOH O}ewWs|qoJd jo seme Sweddq UOSJSUUIT

   

‘eBewweosiw o1u0sUo

JO JUSLW}9l} MO}JO} 0} P9sn ae S}S8} QOH “OZ MOjaq SI [9SA9] NOH 9u} HUN sqey oy} Mo|jOL pjnom
ueloiskyd 3u} ‘KLIN peqioseid si jused & UBUAA “eNjEA NOH SN} e JOU js} qe; peg e o}eOIpu!
PINOM enjeA HOH peddoip vy ‘punoseujjn ue uo uses 9q UFO } [JUN AoUeUBeid & JOWUOW oO}
Ppasn sje S}]S8} NOH “Sugje jS8} NOH euo Ho sisoubeip e syew jou pjnom sJeuoljyjoRd jeoIpeyy

"peaiq pue ewoy
06 0} yoedxe pinom pue ‘AoueuBeud jso| & SUBSLU NOH Ul SUljOap e yeu} MOUY pjnom ebeLweosiw
JUSINDE YUM Jused Y “eHewseosiw sinjny 10j sOyOR) ysl & s| AoueuBeid }so| SUC UB} a0
Case 5:18-cr-00258-EJD Document 442-1 Filed 07/10/20 Page 4 of 4

6L/2L/60 Jo}Dedsu| je}sOYy saye]s payun
Jaa|NON Mee]

_pe6ueyp [peu] Buryjou, ‘y90|
ay] peBueYyo pey SOUEBJaY) BseyM WOO ,jeleds, ay} ojU! yOeq JUaM UOSJeUUTT UeUy\ “ese9|
au} jo Ino Kem sau) yyBnog pue Bunesedo paddojs souesau ‘9L0zZ 18q0}90 Jo Jequiaydas u|

“"eBuozuy Ul JeEnsnun ae
sJINS "syns yoR!q Ul ejdoed pue ‘auBedweyo ‘syreyyo09 ‘sajqe} Jeq YM Aped Ajyaam e Gujsoy
SEM SOUBJaU| asnesag ‘Aqqo| ay} U! ,paLweWw Bumab s.oyum, JJaswiy payse pue OE:G Jaye
BUIUSAS SUO SUIEJSUMOP peHjeM UOSJSUUIT ‘BuIpjing ay} OJUI PaAOW SOUBJEU] Jay “sjuaied
Buwayas ueBeg OMOS eojeq }] Mes ay JI |/EDeu JOU PIp ay jng ‘souBJay| JO} Bulsieape
Bulsas |/ED8J PIP BH “SOUBJey| jNOGe sauo}s smou Aue Bulees |/E9e/ JOU pip UOSJeUUlT

. Suaned QOL eqAew, Jo) ‘s]se] Jeyjo ewos pue Uigo/Boway um Buoje ‘9, 0¢ pue

+FLOZ USaMIeq SOUEJEY| WO) peuapso $]se} DDH OFE PUNO) pUue yeys ABojouYyse} UOHeWOUI
SI WIM Spiddal OAADS Pemsiae UOSsuSUUTT ‘suoyeBySsenu! jerape) Aq pajoeyuo. sem ay Jey
